Citation Nr: 0218402	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1981, for the assignment of a 100 percent schedular 
evaluation for service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas that denied an effective date earlier 
than October 1, 1978, for a 100 percent evaluation for 
schizophrenia.  A hearing was held at the RO in February 
2000. 

In remanding the case in April 2000, the Board pointed out 
that the record disclosed that the veteran was actually 
awarded a total rating based on individual unemployability 
effective October 1, 1978, and that a 100 percent 
schedular evaluation was awarded for his service-connected 
schizophrenia effective from September 1, 1981.  

The Board remanded this matter for clarification as to the 
issue on appeal.  Specifically, the Board requested that 
the RO ask the appellant to specify whether she is 
pursuing, on behalf of the veteran, entitlement to an 
effective date earlier than October 1, 1978, for the award 
of a total disability rating based on individual 
unemployability; entitlement to an effective date earlier 
than September 1, 1981, for the award of a 100-percent 
schedular rating for schizophrenia; or whether she is 
pursuing both of these issues. 

In a response received in February 2002, the appellant 
clearly indicated that she wished to pursue the claim for 
an effective date earlier than September 1, 1981 for the 
grant of the 100 percent schedular evaluation for 
schizophrenia, and such was appropriately the subject of a 
May 2002 supplemental statement of the case.

In a prior statement, received in October 2001, the 
appellant indicated that she wished to pursue a claim for 
an effective date earlier than October 1, 1978, for the 
establishment of the a total rating for based on 
individual unemployability.  This claim - a new and 
separate claim than the one in appellate status - has not, 
however, been adjudicated, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In November 1978, the RO received what is construed to 
be a an informal claim of entitlement to an increased 
rating for service-connected  schizophrenia, and later 
that same month, the RO denied an increase rating for the 
disorder.  The veteran perfected an appeal of this 
decision. 

2.  During the course of the appeal, the RO, in a February 
1982 decision, granted a 100 percent schedular evaluation 
for the veteran's service-connected schizophrenia, 
effective from September 1, 1981.  

3.  The evidence of record dated prior to September 1, 
1981 does not demonstrate that the veteran's service-
connected schizophrenia was manifested by active psychotic 
manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.



CONCLUSION OF LAW

The criteria for an effective date earlier than September 
1, 1981, for the assignment of a 100 percent schedular 
evaluation for the veteran's service connected 
schizophrenia, have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1978); 38 C.F.R. §§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with 
respect to this claim, all relevant evidence has been 
properly developed and that no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  As will be discussed below, earlier 
effective date claims, such as the one before the Board in 
the decision below, generally involve a determination as 
to when a claim was received or when entitlement to 
certain benefits arose.  The relevant evidence to review 
is already of record, and the appellant does not claim 
otherwise.  In any event, through the issuance of the 
December 1999 statement of the case, a letter dated in 
September 2001, and a May 2002 supplemental statement of 
the case, the appellant had been put on notice as to the 
evidence generally necessary to substantiate such claims.

A review of the record reflects that in June 1968, the RO 
established service connection for schizophrenia, and 
assigned a disability evaluation of 30 percent effective 
in March 1968, the day after the veteran separated from 
service.  See 38 C.F.R. § 3.400(b)(2) (2002).  In April 
1969, the RO granted a temporary total rating under 
38 C.F.R. § 4.29 from December 1968 to July 1969, due to a 
period of hospitalization.  In the early to mid-1970s (and 
by Board decision of April 2001), the veteran was granted 
additional temporary total ratings based on periods of 
hospitalization during that time period (i.e. the early to 
mid-1970s).  After the temporary total evaluations ran in 
each case, the disability evaluation assigned reverted 
back to 30 percent.  In a February 1977 decision, the RO 
granted an increased evaluation of 50 percent, which was 
confirmed by Board decision of January 1978.  

In August 1978 , the veteran filed a claim for an 
increased evaluation for his schizophrenia due to 
hospitalization (i.e. under the provisions of 38 C.F.R. 
§ 4.29).  Thereafter, by decision dated in October 1978, 
the RO granted a temporary total evaluation for this 
disorder from August to October 1978.  

In November 1978, a VA psychiatric examination was 
accomplished, and in a November 1978 decision, the RO 
denied an evaluation higher than 50 percent for the 
service-connected schizophrenia.  In December 1978, the 
veteran submitted a notice of disagreement with respect to 
this decision.  Ultimately, by a February 1979 decision, a 
70 percent evaluation was assigned for the service-
connected schizophrenia and a total rating for 
compensation purposes based on individual unemployability 
was established; both evaluations were made effective from 
October 1, 1978, when the temporary total evaluation ran.  

In June 1981, the RO notified the veteran, via a rating 
action, that his a total rating based on individual 
unemployability would be terminated effective August 31, 
1981.  In June 1981, the veteran filed a notice of 
disagreement with respect to this determination, and on 
September 1, 1981, perfected an appeal by filing a 
substantive appeal (VA Form 1-9).  In February 1982, 
however, the RO established a 100 percent schedular 
evaluation for the veteran's service-connected 
schizophrenia, effective September 1, 1981, thus rendering 
the appeal with respect to the termination of the total 
rating moot.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  

The appellant and the veteran's representative assert that 
an earlier effective date for the 100 schedular evaluation 
assigned effective September 1, 1981 is in order.  In this 
regard, the Board points out that the governing legal 
criteria provide that the effective date of an increase in 
compensation award will be the date of receipt of the 
claim or the date entitlement arose, whichever is later; 
or, the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred 
if the claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (o)(1)-(2) 
(2002). 

In this case, the Board determines that the date of 
receipt of the claim was November 7, 1978, when the 
veteran underwent a psychiatric examination.  This 
examination report met the criteria for an informal claim 
as defined in 38 C.F.R. § 3.157 (2002) (the relevant 
portion of which has been essentially unchanged since the 
relevant time period, see 38 C.F.R. § 3.157 (1978)).  That 
said, the Board points out that it is apparent that the RO 
treated the report as a claim, as it rendered a decision a 
few weeks later (as noted above).  While the veteran 
appealed this determination, however, a statement of the 
case was not issued (this procedural "defect" has been 
essentially cured through recent adjudication of this 
issue, to include the issuance of the statement of the 
case and supplemental statement of the case, noted above).  

In any event, when the schedular 100 percent evaluation 
was assigned effective from September 1, 1981, this was 
not a full grant of benefits, because the veteran was 
essentially seeking a 100 percent schedular evaluation 
from November 7, 1978.  Specifically, even though the 
claim was in the form of a the psychiatric examination 
report the other evidence of record (to include the 
veteran's notice of disagreement) made it pretty apparent 
that he was seeking, among other things, a schedular 100 
percent evaluation from that time.  

It is further noted that in a January 1978 decision, the 
Board denied a schedular evaluation higher than 50 percent 
for the service-connected schizophrenia.  The decision in 
this regard is final, subject to change only by way of a 
grant of a motion for revision or reversal of the decision 
on the grounds of clear and unmistakable error (CUE), or 
by reconsideration on order of the Chairman of the Board 
(indeed, a portion of that decision was deemed erroneous 
by the Board by April 2001 decision; however, this 
decision did not affect the 50 percent schedular 
evaluation assigned at the time of the 1978 decision).  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  That said, 
the Board finds that in this matter, an earlier effective 
date for the 100 percent schedular evaluation would only 
be potentially warranted after the January 24, 1978 
decision (as opposed to one year prior to the November 
1978 claim).  

As such, this case turns on whether the date entitlement 
arose for a schedular 100 percent evaluation was earlier 
than September 1, 1981, but subsequent to January 1978.  
See 38 C.F.R. § 3.400(o) (2002).   

Turning to the relevant evidence of record, it is noted 
that VA outpatient treatment records reflect that the 
veteran was seen intermittently in 1978.  It was noted in 
a January 1978 report that the veteran had been 
hospitalized earlier that month and seemed more settled, 
less angry, and less pressured.  In early March 1978, it 
was noted that the veteran was somewhat better and that 
his psychosis was in remission.  In late March 1978, 
however, he related that he was feeling more hostile and 
depressed, was noted to be reasonable, and showed slight 
improvement.  In mid-May 1978, the veteran noted that he 
was irritable and hostile, and related that he "strikes 
out" and has paranoid thoughts.  He was observed to be 
abrupt, overly assertive, suspicious, and struggling for 
control.  He was diagnosed with paranoid schizophrenia in 
"only partial remission."  In late May 1978, the veteran 
indicated that he planned to go back to work soon, and it 
was noted that he seemed to improve and that his attitude 
was hopeful.  

The November 1978 examination report reflects that at the 
time the veteran was neatly dressed and "bark[ed]" out his 
responses in a loud and monotonous voice.  His affect was 
generally flat, his reposes relevant, and there was 
nothing bizarre, delusional, hallucinatory or suicidal 
noted.  The veteran did express paranoid ideas of 
reference, felt easily provoked to excessive anger, his 
judgment was impaired, and his insight minimal.  His 
intelligence was noted to be in the average range, his 
remote memory adequate but recent memory poor.  He was 
oriented in all spheres.  The examiner opined that 
although his judgment was impaired, he was probably 
capable of handling his own affairs and funds.  
Schizophrenia in partial remission was diagnosed.  

The veteran was admitted to a VA hospital in San Antonio 
(VAH) on March 28, 1979, and upon admission was noted to 
be in no acute distress, spoke in a monotone and 
monorhythmic voice with some pressured speech, and was not 
anxious or tense.  The examiner noted that the veteran's 
mood appeared euthymic and that his affect was 
appropriate.  He was oriented times 4, was of average 
intelligence, showed good judgment, and seemed to have 
good insight into his problem.  The veteran denied 
audiovisual hallucinations, but spoke of seeing distorted 
images occasionally.  He denied homicidal and suicidal 
thoughts, and had paranoid features.  The examiner's 
impression on mental status examination was the evidence 
appeared stable without psychotic or decompensating 
features at that time.  He was discharged on April 12, 
1979 at which time he exhibited no psychosis, 
hyperactivity, or manic features, and appeared quite 
stable and capable of functioning in the outside 
environment and handling his occupation well.  

VA outpatient treatment records also reflect that the 
veteran was seen in July 1979 and noted that he had been 
feeling better for the past month.  He noted that he was 
restless at night, but denied hallucinations and suicidal 
ideation, and there was no evidence of a thought disorder.  
It was noted that the veteran resided with his spouse on a 
farm and that his activity included farming chores.  He 
was diagnosed with paranoid schizophrenia in fairly good 
control.  In August 1979, it was noted that his affect was 
flat, and when he presented in October 1979, he complained 
of depression, bad dreams, angry spells, and a paranoid 
feeling.  In early January 1980, the veteran presented 
with complaints of sleeplessness, irritability, and was 
noted to be depressed, dysphoric, and slightly paranoid.  
In a notation dated a few days later, the examiner noted 
that the veteran was totally disabled from any gainful 
employment due to his service-connected schizophrenia.   

The veteran was admitted again to the VAH on January 14, 
1980.  The hospital report reflects that the veteran 
indicated that prior to admission he had experienced 
visual hallucinations of a large and threatening nature.  
On mental status examination, the veteran was noted to be 
well-groomed and cooperative, and his speech was 
spontaneous and at an average rate without notable 
aberrations of content.  His mood was mildly depressed, 
and his affect was appropriate, related, and stable, but 
somewhat constricted in range and intensity.  He was 
oriented times 3 and his memory was intact, and he showed 
good insight into his current situation.  The veteran's 
thought processes were coherent, goal directed, and 
without any abnormal pattern of association.  He was 
concerned with worthlessness and a death wish, but denied 
homicidal and suicidal ideation.  

The report further reflects that during the course of his 
hospitalization, the veteran spontaneously reported mood 
swings consistent with manic depressive illness, and that 
his condition improved.  The examiner opined that due to 
his suspiciousness, ideas of reference, experiences of 
influence, and problems with socialization, the veteran 
could not be gainfully employed at the time.  The veteran 
was discharged on January 28, 1980.

The veteran was readmitted to the VAH on October 9, 1980, 
due to increased suspiciousness, nervousness, and anger.  
He was diagnosed with schizophrenia, paranoid type on 
admission, and noted that in the weeks prior to the 
admission he started having auditory and possible visual 
hallucinations at night, increased incidences of memory 
lapses, and bouts of anger.  Mental status examination 
revealed that the veteran was neatly dressed and 
cooperative, that his speech was somewhat pressured, his 
mood neutral, and his affect appropriate and stable, 
normally related and slightly restricted in intensity and 
range.  He was oriented times 3, and was coherent and goal 
directed although he had some circumstantiality.  He 
denied ideas of reference and suicidal ideation.  His 
symptoms subsided during the course of this admission, and 
he was discharged on October 27,1980.

Outpatient treatment records further reflect that the 
veteran presented in December 1980 complaining of 
nervousness.  It was noted that his mood was neutral, 
affect blunted, that he was of average intelligence, and 
that there were no loose associations.  In addition, his 
thoughts were noted to be logical and goal driven, his 
judgment was good, and his insight fair.  The veteran 
denied suicidal or homicidal ideation, but acknowledged 
ideas of reference and other paranoid ideation.  He was 
noted to be cooperative and anxious, and was diagnosed 
with paranoid schizophrenia.  

A VA psychiatric evaluation was accomplished in January 
1981, the report of which reflects that veteran was 
married with a child, and that he occasionally works with 
his brother as a mechanic.  It was noted that he was 
appropriately dressed and groomed, and was pleasant and 
cooperative during the interview.  He did demonstrate some 
anxiety, his speech was spontaneous, and he answered 
questions relevantly and coherently.  The veteran's mood 
was depressed and his affect flat, and he did not describe 
any delusions or hallucinations.  He was oriented to time, 
place and person, and his intelligence was estimated to be 
about average.  The veteran's memory seemed good, his 
insight superficial, and his judgment seemed fairly good.  
He was diagnosed with a schizophrenic disorder, paranoid 
type, and the examiner noted that he was not overtly 
psychotic at the time and was competent to handle his own 
affairs.  

Finally, outpatient treatment records dated from February 
through July 1981 reflect that the veteran was mildly 
depressed, cooperative, complained of nightmares, had a 
flattened affect, and denied illusions, hallucinations, 
and suicidal and homicidal ideation.  Further, his long 
term memory was good, and his thoughts were coherent and 
goal directed.  He was generally found to be stable.  

Again, the appellant and the veteran's representative 
contend that an earlier effective date for the 100 percent 
schedular evaluation assigned effective September 1, 1981 
is in order.  As discussed above, this case turns on 
whether the date entitlement arose for a schedular 100 
percent evaluation was earlier than September 1, 1981, but 
subsequent to January 1978.  38 U.S.C.A. §§ 5110, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (o)(1)-(2) 
(2002). 

At the time of the February 1982 decision which granted 
the 100 percent schedular evaluation for the veteran's 
schizophrenia (as well as the date of the claim, November 
1978)), the rating formula for psychotic disorders (to 
include schizophrenia, paranoid type) provided that a 100 
percent disability evaluation would be assigned when there 
were active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
disability evaluation will be assigned with lesser 
symptomatology such as to produce severe impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Code 9203 (1978). 

While is noted that the rating criteria for psychiatric 
disorders have been amended since the February 1982, the 
revised criteria are not for consideration in reviewing 
this matter, as the retroactive reach of these regulations 
under 38 U.S.C.A. § 5110(g) (West 1991) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Taking into account all of the medical evidence set out 
above, the Board finds that the preponderance of the 
evidence is against the assignment of an effective date 
earlier than September 1, 1981, for the 100 percent 
schizophrenia evaluation for the veteran's service-
connected  schizophrenia.  The evidence discussed above 
does not support such an evaluation under Diagnostic Code 
9203 prior to September 1, 1981.  Specifically, during the 
relevant time period (i.e. from January 1978 to September 
1981) the veteran's schizophrenia was clearly not 
manifested by active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  In 
fact, he was not shown to be actively psychotic during any 
of the above-discussed admissions or examinations.  At 
times the veteran was shown to be depressed and angry, 
complained of nightmares, and had impaired judgment; and, 
clearly, as reflected by the periods of hospitalization 
discussed above, as well as the assigned total rating 
based on individual unemployability, the veteran's 
condition was arguably severely disabling.  There is no 
indication, however, that the manifestations of the 
veteran's schizophrenia rendered him completely disabled, 
socially or industrially, as would be necessary, among 
other things, to warrant a 100 percent schedular 
evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1978).  

Regarding the appellant's argument to the effect that the 
appropriate effective date for the 100 percent evaluation 
is in May 1975, the Board again points out that the 
effective date of an award based on a claim for an 
increase in disability compensation is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later; and, in this case, as noted above, it is clear that 
the veteran was not entitled to a 100 percent disability 
evaluation for his service-connected schizophrenia prior 
to September 1, 1981, i.e. that entitlement had not arisen 
prior to that time.  

In reaching this conclusion the Board finds that the 
evidence of record is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107 (West 
Supp. 2001).  The Board is sympathetic and recognizes that 
it is apparent that the veteran's service-connected 
schizophrenia was then and is now a seriously disabling 
disorder.  However, absent medical evidence demonstrating 
that the diagnostic criteria for a 100 percent disability 
evaluation were met prior to September 1, 1981, the Board 
is without authority to grant the VA benefit sought on 
appeal.  Accordingly, the appeal is denied.


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

